Title: To Thomas Jefferson from Jean-Baptiste Acher, 29 November 1788
From: Acher, Jean-Baptiste
To: Jefferson, Thomas


Bayonne, 29 Nov. 1788. Submits to TJ, as “Dépositaire des droits des Etats Unis et des faveurs que les traittés avec la france leur assurent,” a complaint concerning the importation of whale oil. The king’s arrêt of 28 Sep. last concerning the importation of foreign oils was sent to the port authority for Bayonne without any specification that an exception was to be made for the United States; therefore, that official  interprets the arrêt to apply to cargoes of oil which Acher expects to. arrive on two ships “La Confiance et La Josephine” from Boston, and he will be obliged to send these vessels to a Spanish port if they cannot be unloaded at Bayonne. This ruling appears contrary to the favors granted the United States, and also to “la franchise dont jouit la Ville de Bayonne.” On behalf of [John] Coffin Jones of Boston, who is interested with him in this venture, asks TJ to obtain contrary orders from the minister in accordance with the “mémoire” he is sending to that minister; hopes TJ will find his request valid and will assist in protecting commerce, the rights of which are entrusted to him.
